Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/309,417 which was filed on 12/12/2018 and is a 371 of PCT/JP2016/086553 filed 12/08/2016 claiming foreign priority of JAPAN 2016-134072 filed 07/06/2016.

Response to Amendment
In the response filed 12/22/2020, Applicant amends claims 1 and 5.  No additional claims have been added or cancelled.  Accordingly, claims 1-5 stand pending.

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
The applicant argues that Hashime does not teach “setting priority to each of the plurality of types of alarm data and setting priority to each of the plurality of classes”.  The applicant argues that Hashime merely sets a degree of importance that determines the polling cycle of each monitored terminal 1 by the monitoring device 2, and that Hashime counts the number of alarm occurrences for each hour or day of the week, classifies the monitored terminals 1 into different groups in accordance with the number 
The applicant argues that Hashime does not teach “assessing co-occurrence of the alarm data and the plurality of classes, assigning priority about the alarm data and the plurality of classes to the co-occurred anomaly data, and calculating priority of the anomaly data” for the reasons stated above.  The examiner respectfully disagrees.  Hashime teaches assessing co-occurrence of alarm data among the groups, e.g. classes, by determining the alarm data for each of the groups, e.g. classes, and using the information to calculate and assign a priority ([0037]).  Therefore, the examiner is not persuaded.
The applicant argues that the Applicant Admitted Prior Art (AAPA) does not teach “assessing the co-occurrence of anomaly data and the alarm data and assigning priory to the anomaly data based on that assessment”.  The examiner respectfully disagrees.  The AAPA teaches when occurrence of frequency of alarms is high the correlated anomaly priority is high which is also interpreted as a calculation to assign the priority assessing the co-occurrence of the anomaly data and the alarm data and does not specify a determining step for a particular time range.  Therefore, the examiner is not persuaded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US2013/0173218), hereinafter Maeda in view of Hashime et al. (JP2006268504A), hereinafter Hashime, and Applicant admitted prior art, hereinafter AAPA.

Regarding Claim 1:
Maeda teaches:

storing detection data of sensors provided in facilities and event data of events occurred in the facilities in a time series (Maeda, [0057, 0123, 0125], note time-series signal, note storing sensor data, learning data, and anomalous data); 
extracting anomaly data satisfying a predetermined condition from the stored detection data (Maeda, figure 20A, [0125, 0126], note extracting anomaly data, e.g. data used to detect anomalies); 
extracting a 
generating data related information including the detection data and plural pieces of facility information about the facilities related to the detection data (Maeda, figure 1, [0057], note obtaining sensor data, note event data includes a plurality of pieces of facility information related to the detection data); 
creating a plurality of classes on a basis of the facility information related to the alarm data among the plural pieces of facility information and classifying the data related information into the plurality of classes (Maeda, [0061], note clustering sensor data into categories in accordance with operation state or the like which is interpreted as facility information related to the alarm data, note classifying event data which is facility information related to alarm data); 
Maeda doesn’t specifically teach:
plurality of types of alarm data;

assessing co-occurrence of the anomaly data and the alarm data, assessing co-occurrence of the alarm data and the plurality of classes, assigning priority about the alarm data and the plurality of classes to the anomaly data, and calculating priority of the anomaly data;
Hashime is in the same field of endeavor, anomaly detection;
Hashime teaches:
extracting a plurality of types of alarm data (Hashime, abstract, [0006], note alarm level is interpreted as plurality of types of alarm data);
generating data related information including the detection data and plural pieces of facility information about the facilities related to the detection data (Hashime, [0037], note monitored terminals is interpreted as facility information)
creating a plurality of classes on a basis of the facility information related to the alarm data among the plural pieces of facility information and classifying the data related information into the plurality of classes (Hashime, [0037], note dividing monitored terminals, e.g. facility information related to alarm data, into a plurality of groups, e.g. classes)
setting priority to each of the plurality of types of alarm data and for setting priority to each of the plurality of class (Hashime, abstract, [0006, 0037], note alarm level is a priority level, note dividing the monitored terminals, e.g. facility information, into groups, e.g. classes, and setting priority to the group)

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hashime because this would improve the accuracy and reliability of the system.
Maeda doesn’t specifically teach assessing co-occurrence of the anomaly data and the alarm data, assessing co-occurrence of the alarm data and the plurality of classes, assigning priority about the alarm data and the plurality of classes to the co-occurred anomaly data, and calculating priority of the anomaly data; However, the applicant admitted prior art in paragraph 5 of the specification teaches the prior art assessing the co-occurrence of anomaly data and the alarm data and assigning priority to the anomaly data based on that assessment (applicant admitted prior art, [0005], note when occurrence of frequency of alarms is high the correlated anomaly priority is high which is also interpreted as a calculation to assign the priority.  When combined with the previously cited references this would include the assessments of Hashime).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of the AAPA because this would improve the efficiency and accuracy of the system.

Regarding Claim 4:
Maeda, Hashime, and AAPA show the system as disclosed above;

wherein the processor calculates the priority of the anomaly data by converting the priority into numerical values and multiplying the numerical values of the priority together (Hashime, [0030, 0041, 0047-0048], note the importance value is updated by multiplication).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hashime because this would improve the accuracy and reliability of the system.

Claim 5 discloses substantially the same limitations as claim 1 respectively, except claim 5 is directed to a method while claim 1 is directed to a system. Therefore claim 5 is rejected under the same rationale set forth for claim 1.

Claim Rejections - 35 USC § 103

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Hashime, AAPA, and Chamarajnagar (US2017/0371932).

Regarding Claim 2:
Maeda, Hashime, and AAPA show the system as disclosed above;
Maeda, Hashime, and AAPA further teach:
when the anomaly data and the alarm data co-occur, the processor assigns priority about the plurality of types of alarm data, the plurality of classes, and the occurrence time to the anomaly data and calculates priority of the anomaly data 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hashime because this would improve the accuracy and reliability of the system.
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of the AAPA because this would improve the efficiency and accuracy of the system.
Maeda doesn’t specifically teach:
wherein processor sets priority depending on a time difference between occurrence time of the anomaly data and occurrence time of the alarm data
Chamarajnagar is in the same field of endeavor, anomaly detection;
Chamarajnagar teaches:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Chamarajnagar because this would improve the efficiency of the detection of anomalies (Chamarajnagar, [0010]).

Regarding Claim 3:
Maeda, Hashime, and AAPA show the system as disclosed above;
Maeda, Hashime, and AAPA further teach:
the processor creates the plurality of classes by using the plural pieces of facility information in combination or independently.
Maeda doesn’t specifically teach:
wherein the plural pieces of facility information includes at least facility name information to be detected by the sensors, installation location information of the facilities, and system information of the facilities (Maeda, [0061], note clustering sensor data into categories in accordance with operation state or the like which is interpreted as facility information related to the alarm data, note classifying event data which is 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hashime because this would improve the accuracy and reliability of the system.
Chamarajnagar is in the same field of endeavor, anomaly detection;
Chamarajnagar teaches:
 wherein the plural pieces of facility information includes at least facility name information to be detected by the sensors, installation location information of the facilities, and system information of the facilities (Chamarajnagar, claim 4, [0012], note the context data elements contain location the data was received from, time of day the data was received, and type of device the data was received from which and other contextual attributes is interpreted as facility name information to be detected by the sensors, installation location information, and system information).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Chamarajnagar because this would improve the efficiency of the detection of anomalies (Chamarajnagar, [0010]).
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manganaris et al. (US2002/0082886) teaches analyzing co-.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        3/24/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152